



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Strachan, 2014 ONCA 373

DATE: 20140509

DOCKET: C58239

Laskin, Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Strachan

Appellant

Breana Vandebeek, for the appellant

Roger Shallow, for the respondent

Heard: May 9, 2014

On appeal from the sentence imposed on September 24, 2013
    by Justice Jon-Jo Douglas of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the appellant that the trial judge erred in principle by
    failing to consider that this was the appellants first period of
    incarceration.  The trial judge also erred in his calculation of pre-sentence
    custody.  In accordance with the Supreme Court of Canadas decision in
Summers
the appellant was entitled to 115 days credit for pre-sentence custody.

[2]

In all the circumstances we think that the trial Crowns position of 12
    months imprisonment was reasonable.

[3]

The Crown also accepts that two conditions of probation ought to be
    varied:

·

para. 11 is varied to provide Find and maintain suitable
    employment or attend school as is approved in writing by your probation
    officer;

·

para. 22 is varied by deleting the reference to S.R. Strachan
    from this no contact provision.

Otherwise the probation order stands.

[4]

Accordingly, we grant leave to appeal sentence, allow the appeal
    and substitute a sentence of 12 months imprisonment in addition to the 115 days
    credit for pre-sentence custody, and we vary the probation order as set out
    above.


